Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kapteyn on 09 June 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 16, “opposite” was replaced by --the opposite--
In claim 1 line 25, “into the air distribution plenum” was deleted.
In claim 1 line 28, “air distribution plenum” was replaced by --housing--
In claim 1 line 32, “air distribution plenum” was replaced by --housing--
In claim 1 line 36, “air distribution plenum” was replaced by --housing--
In claim 1 line 37, “air distribution plenum” was replaced by --housing--
In claim 10 line 14, “block” was replaced by --block air from flowing through--
In claim 10 line 15, “block” was replaced by --block air from flowing through--
In claim 10 line 16, “block” was replaced by --block air from flowing through--
In claim 10 line 17, “air flow” was replaced by --air to flow--
In claim 12 line 2, “row” was replaced by --rows of--
In claim 12 line 8, “block” was replaced by --block air from flowing through--
In claim 12 line 9, “block” was replaced by --block air from flowing through--
In claim 12 line 10, “block” was replaced by --block air from flowing through--
In claim 14 line 6, “a front row” was replaced by --the first row of--
In claim 16 line 15, “block” was replaced by --block air from flowing through--
In claim 16 line 16, “block only the third air outlet opening, block” was replaced by --block air from flowing through only the third air outlet opening, block air from flowing through--
In claim 16 line 17, “air flow” was replaced by --air to flow--
In claim 17 line 3, “a” was replaced by --the--
In claim 18 line 8, “block” was replaced by --block air from flowing through--
In claim 18 line 9, “block” was replaced by --block air from flowing through--
In claim 18 line 10, “block” was replaced by --block air from flowing through--
In claim 19 line 8, “flow” was replaced by --from flowing--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Danieau (US 6607029) in view of Torok (US 20200148030) or Kado (US 8857179).  It would not have been obvious to add stop structures that limit rotation of a movable member (a door or a damper) on the sidewalls of the combination because Torok or Kado wanted to have the movable member (a damper) rotate in 365 degree in the ducts.  Adding stop structures to the combination would prevent the damper from rotating in 365 degree in Torok or Kado, and would teach away from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762